Case 4:19-cr-00264-SDJ-KPJ
          Case: 4:19-mj-01326-KBB
                            Document
                                  As 69
                                     of: 11/06/2019
                                          Filed 11/06/19
                                                     04:06Page
                                                           PM EST
                                                               1 of 11
                                                                     1 of
                                                                       PageID
                                                                          2   #: 224
                                                                                                   Termed
                              U.S. District Court
                    Northern District of Ohio (Youngstown)
        CRIMINAL DOCKET FOR CASE #: 4:19−mj−01326−KBB All Defendants

   Case title: United States of America v. Seymour               Date Filed: 10/30/2019
   Other court case number: 4:19cr264 USDC Eastern District of   Date Terminated: 11/06/2019
                               Texas

   Assigned to: Magistrate Judge
   Kathleen B. Burke

   Defendant (1)
   Austin Seymour                        represented by Jeffrey M. Haupt
   TERMINATED: 11/06/2019                               950 South Sawburg Avenue
                                                        Alliance, OH 44601
                                                        330−823−7411
                                                        Fax: 330−823−3331
                                                        Email: hauptbrmail@gmail.com
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED
                                                        Designation: Retained

                                                        James W. Haupt , Jr.
                                                        Ste. C
                                                        5458 Fulton Drive, NW
                                                        Canton, OH
                                                        330−492−3957
                                                        Fax: 330−526−8021
                                                        Email: jameshauptjr@gmail.com
                                                        ATTORNEY TO BE NOTICED

   Pending Counts                                       Disposition
   None

   Highest Offense Level (Opening)
   None

   Terminated Counts                                    Disposition
   None

   Highest Offense Level
   (Terminated)
   None

   Complaints                                           Disposition
   21:846, 21:841(a)(1) and 2−
   Conspiracy to Distribute and
   Possess with Intent to Distribute a
   Controlled Substance


   Plaintiff
   United States of America                       represented by Damoun Delaviz
                                                                 Office of the U.S. Attorney − Akron
Case 4:19-cr-00264-SDJ-KPJ
          Case: 4:19-mj-01326-KBB
                            Document
                                  As 69
                                     of: 11/06/2019
                                          Filed 11/06/19
                                                     04:06Page
                                                           PM EST
                                                               2 of 11
                                                                     2 of
                                                                       PageID
                                                                          2   #: 225
                                                                  Northern District of Ohio
                                                                  208 Federal Bldg.
                                                                  2 South Main Street
                                                                  Akron, OH 44308
                                                                  330−761−0530
                                                                  Fax: 330−375−5492
                                                                  Email: damoun.delaviz@usdoj.gov
                                                                  LEAD ATTORNEY
                                                                  ATTORNEY TO BE NOTICED
                                                                  Designation: Retained

    Date Filed   #   Docket Text
    10/30/2019       Arrest (Rule 40) of Austin Seymour (1) on 10/30/19. (S,HR) (Entered: 10/30/2019)
    10/30/2019   1 Rule 40 Warrant received as to Austin Seymour. (Attachments: # 1 Eastern District of
                   Texas Indictment)(S,HR) (Entered: 10/30/2019)
    10/30/2019       Notice [non−document] as to Austin Seymour (1). Rule 5 Initial Appearance set for
                     10/30/2019 at 02:30 PM in Courtroom 400 before Magistrate Judge Kathleen B.
                     Burke.(S,HR) (Entered: 10/30/2019)
    10/30/2019       Minutes of proceedings [non−document] before Magistrate Judge Kathleen B. Burke.
                     Initial Appearance in Rule 5 Proceedings as to Austin Seymour. AUSA Damoun
                     Delaviz present on behalf of the government. Retained counsel James Haupt, Jr. and
                     Jeffrey Max Haupt were present on behalf of defendant. Defendant waived identity
                     hearing. Waiver executed. Government moved for detention and defendant requested a
                     detention hearing in this district. Detention Hearing set for Wednesday, 11/6/19 at 2:00
                     pm in Courtroom 400 before Magistrate Judge Kathleen B. Burke. Defendant
                     remanded to the custody of the U.S. Marshal Service pending further proceedings.
                     (Court Reporter − Gina Page: Pretrial Services Officer − Julie Gray). Time: 15
                     Minutes (S,HR) (Entered: 10/30/2019)
    10/30/2019   3 Waiver of Rule 5(c)(3) Identity Hearing by Austin Seymour. (S,HR) (Entered:
                   10/30/2019)
    10/30/2019   4 Order of Temporary Detention as to Austin Seymour. Detention Hearing set for
                   11/6/2019 at 02:00 PM in Courtroom 400. Magistrate Judge Kathleen B. Burke on
                   10/30/19. (S,HR) (Entered: 10/30/2019)
    11/06/2019   5 Notice of Appearance of Attorney − James W. Haupt, Jr. and J. Max Haupt appearing
                   for Austin Seymour. (Haupt, James) (Entered: 11/06/2019)
    11/06/2019       Minutes of proceeding [non−document] before Magistrate Judge Kathleen B. Burke.
                     Detention Hearing in Rule 5 Proceedings as to Austin Seymour (1) held on 11/6/2019.
                     AUSA Damoun Delaviz present on behalf of the government. Attorneys James W.
                     Haupt, Jr. and Jeffrey Max Haupt present on behalf of the defendant. Both parties
                     proffered the Pretrial Services Report. Arguments presented. The government's motion
                     for detention was granted and the defendant was ordered detained. Order of Detention
                     to follow. Defendant remanded to the custody of the U.S. Marshal Service pending
                     transfer to the Eastern District of Texas. (Court Reporter/ECRO − G. Page; Pretrial
                     Services Officer: Julie Gray) Time: 1 hour 5 minutes. (S,HR) (Entered: 11/06/2019)
    11/06/2019   6 Order of Detention Pending Trial as to Austin Seymour. Magistrate Judge Kathleen
                   B. Burke on 11/6/19. (S,HR) (Entered: 11/06/2019)
    11/06/2019   7 Warrant of Removal to the Eastern District of Texas issued as to Austin Seymour.
                   Magistrate Judge Kathleen B. Burke on 11/6/19. (S,HR) (Entered: 11/06/2019)
    11/06/2019       Notice to Eastern District of Texas of a Rule 5 Initial Appearance as to Austin
                     Seymour (1). Your case number is: 4:19CR264. Using your PACER account, you may
                     retrieve the docket sheet and any text−only entry via the case number link. If you
                     require certified copies of any documents, please send a request to
                     ohndml_InterDistrictTransfer@ohnd.uscourts.gov. If you wish to designate a different
                     email address for future transfers, send your request to
                     InterDistrictTransfer_TXND@txnd.uscourts.gov. (S,HR) (Entered: 11/06/2019)
Case 4:19-cr-00264-SDJ-KPJ
        Case: 4:19-mj-01326-KBB
                             Document
                                Doc #:69
                                      3 Filed:
                                         Filed 10/30/19
                                               11/06/19 1Page
                                                          of 1. 3PageID
                                                                  of 11 PageID
                                                                         #: 15 #: 226
          Case 4:19-cr-00264-SDJ-KPJ
                  Case: 4:19-mj-01326-KBB
                                       Document
                                          Doc #:69
                                                4 Filed:
                                                   Filed 10/30/19
                                                         11/06/19 1Page
                                                                    of 1. 4PageID
                                                                            of 11 PageID
                                                                                   #: 16 #: 227

2 AO 470 (Rev. 12/03) Order of Temporary Detention


                                            UNITED STATES DISTRICT COURT
                          NORTHERN                                         District of                                          OHIO



           UNITED STATES OF AMERICA                                                          ORDER OF TEMPORARY DETENTION
                                                                                              PENDING HEARING PURSUANT TO
                                 V.                                                                 BAIL REFORM ACT



                     AUSTIN SEYMOUR                                                  Case Number: 5:19mj1326
                            Defendant




      Upon motion of the                                            United States of America                                          , it is ORDERED that a

detention hearing is set for                           11/6/2019                     * at                                    2:00 pm
                                                          Date                                                                 Time

before                                                            Magistrate Judge Kathleen B. Burke
                                                                           Name of Judicial Officer

                                      Courtroom 400, U.S. Courthouse, 2 S. Main Street, Akron, OH 44308
                                                                   Location of Judicial Officer

Pending this hearing, the defendant shall be held in custody by (the United States marshal)

(                                                                                                                            ) and produced for the hearing.
                                               Other Custodial Official




Date:                             10/30/2019
                                                                                                                          U.S. Magistrate Judge




*If not held immediately upon defendant’s first appearance, the hearing may be continued for up to three days upon motion of the Government, or up to
five days upon motion of the defendant. 18 U.S.C. § 3142(f)(2).
      A hearing is required whenever the conditions set forth in 18 U.S.C. § 3142(f) are present. Subsection (1) sets forth the grounds that may be asserted only
by the attorney for the Government; subsection (2) states that a hearing is mandated upon the motion of the attorney for the Government or upon the judicial
officer’s own motion if there is a serious risk that the defendant (a) will flee or (b) will obstruct or attempt to obstruct justice, or threaten, injure, or intimidate,
or attempt to threaten, injure, or intimidate a prospective witness or juror.
Case 4:19-cr-00264-SDJ-KPJ
        Case: 4:19-mj-01326-KBB
                             Document
                                Doc #:69
                                      5 Filed:
                                         Filed 11/06/19 1Page
                                                          of 3. 5PageID
                                                                  of 11 PageID
                                                                         #: 17 #: 228




                            UNITED STATES DISTRICT COURT
                                      For the
                             Northern District of Ohio

        UNITED STATES OF AMERICA           ) CASE NO. 5:19MJ1326
                                           )
                                           )
       v.                                  )
                                           ) MAGISTRATE KATHLEEN B. BURKE
       AUSTIN SEYMOUR                      )
                                           )
              Defendant.                   )


                          NOTICE OF APPEARANCE OF COUNSEL

 Please take notice that Attorneys, James W. Haupt, Jr. and J. Max

 Haupt, hereby enter their appearance as co-counsel for the Defendant.

 Please     serve   a   copy   of   all   notices,   correspondence     or   orders     on

 Attorneys, James W. Haupt, Jr. and J. Max Haupt, who are admitted to

 practice in this Court, at the following addresses:


  Date: November 5, 2019                     James w. Haupt, Jr. (0084212)
                                             437 Market Ave. N.
                                             Canton, Ohio 44702
                                             Telephone: 330-455-5206
                                             Facsimile: 330-455-5200
                                             E-mail: jameshauptjr@gmail.com

                                             J. Max Haupt
                                             526 E. Main St.
                                             Alliance, OH 44601
                                             Telephone: 330-821-2516
                                             Facsimile: 330-821-5521
                                             E-mail: hauptlawoffice@gmail.com
Case 4:19-cr-00264-SDJ-KPJ
        Case: 4:19-mj-01326-KBB
                             Document
                                Doc #:69
                                      5 Filed:
                                         Filed 11/06/19 2Page
                                                          of 3. 6PageID
                                                                  of 11 PageID
                                                                         #: 18 #: 229




                                                    Respectfully submitted,

                                                         /s/ James W. Haupt, Jr.
                                                    JAMES W. HAUPT JR. - #0084212
                                                    THE LAW OFFICES OF James W. HAUPT
                                                    Attorney for Defendant
                                                    437 Market Ave. N.
                                                    Canton, Ohio 44702
                                                    PH. 330-455-5206
                                                    FAX 330-455-5200


                                                         /s/ J. Max Haupt
                                                    J. MAX HAUPT - #0088112
                                                    ATTORNEY JEFFREY MAX HAUPT, LTD
                                                    Attorney for Defendant
                                                    526 E. Main St.
                                                    Alliance, Ohio 44601
                                                    PH. 330-821-2516
                                                    FAX 330-821-5521


                                    CERTIFICATE OF SERVICE


 I hereby certify that on November 5, 2019, I electronically filed the foregoing Notice of Appearance on
 Behalf of Defendant with the Clerk of the Court using the CM/ECF system, which will send notification
 of such filing to the following at their e-mail address on file with the Court:

 Damoun Delaviz
 Office of the U.S. Attorney - Akron
 Northern District of Ohio
 208 Federal Bldg.
 2 South Main Street
 Akron, OH 44308
 330-761-0530
 330-375-5492 (fax)
 damoun.delaviz@usdoj.gov
                                                         /s/ James W. Haupt, Jr.
                                                    JAMES W. HAUPT JR. - #0084212
                                                    Attorney for Defendant

                                                            /s/ J. Max Haupt
Case 4:19-cr-00264-SDJ-KPJ
        Case: 4:19-mj-01326-KBB
                             Document
                                Doc #:69
                                      5 Filed:
                                         Filed 11/06/19 3Page
                                                          of 3. 7PageID
                                                                  of 11 PageID
                                                                         #: 19 #: 230




                                             J. Max Haupt - #0088112
                                             Attorney for Defendant
      Case 4:19-cr-00264-SDJ-KPJ
              Case: 4:19-mj-01326-KBB
                                   Document
                                      Doc #:69
                                            6 Filed:
                                               Filed 11/06/19 1Page
                                                                of 3. 8PageID
                                                                        of 11 PageID
                                                                               #: 20 #: 231

AO 472 (Rev. 11/16) Order of Detention Pending Trial


                                       UNITED STATES DISTRICT COURT
                                                                     for the
                                                          NorthernDistrict
                                                       __________ Districtof
                                                                           of__________
                                                                              Ohio

                   United States of America                             )
                              v.                                        )
                       AUSTIN SEYMOUR
                                                                        )      Case No.      5:19MJ1326
                                                                        )
                              Defendant                                 )

                                        ORDER OF DETENTION PENDING TRIAL
                                                        Part I - Eligibility for Detention

     Upon the

               ✔ Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
               u
               u Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

  u A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
    presumption that no condition or combination of conditions will reasonably assure the safety of any other person
    and the community because the following conditions have been met:
         u (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
             u (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
             u (b) an offense for which the maximum sentence is life imprisonment or death; or
             u (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
             u (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                jurisdiction had existed, or a combination of such offenses; or
             u (e) any felony that is not otherwise a crime of violence but involves:
                (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
         u (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
           § 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
           to Federal jurisdiction had existed; and
         u (3) the offense described in paragraph (2) above for which the defendant has been convicted was
           committed while the defendant was on release pending trial for a Federal, State, or local offense; and
         u (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
           defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.

                                                                                                                   Page 1 of 3
      Case 4:19-cr-00264-SDJ-KPJ
              Case: 4:19-mj-01326-KBB
                                   Document
                                      Doc #:69
                                            6 Filed:
                                               Filed 11/06/19 2Page
                                                                of 3. 9PageID
                                                                        of 11 PageID
                                                                               #: 21 #: 232

AO 472 (Rev. 11/16) Order of Detention Pending Trial

   ✔ B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
   u
     rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
     defendant as required and the safety of the community because there is probable cause to believe that the defendant
     committed one or more of the following offenses:
         u✔ (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
            Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
            U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
         u (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
         u (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
            or more is prescribed;
         u (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
            imprisonment of 20 years or more is prescribed; or
         u (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245,
            2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
            2260, 2421, 2422, 2423, or 2425.

   ✔ C. Conclusions Regarding Applicability of Any Presumption Established Above
   u

            ✔ The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
            u
              ordered on that basis. 3DUW,,,QHHGQRWEHFRPSOHWHG

                OR

            u The defendant has presented evidence sufficient to rebut the presumption, but after considering the
              presumption and the other factors discussed below, detention is warranted.

                                  Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

   ✔ By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
   u
     the safety of any other person and the community.

   ✔ By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
   u
     the defendant’s appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

       ✔
       u   Weight of evidence against the defendant is strong
       ✔
       u   Subject to lengthy period of incarceration if convicted
       u   Prior criminal history
       u   Participation in criminal activity while on probation, parole, or supervision
       u   History of violence or use of weapons
       ✔
       u   History of alcohol or substance abuse
       ✔
       u   Lack of stable employment
       u   Lack of stable residence
       u   Lack of financially responsible sureties


                                                                                                                    Page 2 of 3
     Case 4:19-cr-00264-SDJ-KPJ
             Case: 4:19-mj-01326-KBB
                                  Document
                                      Doc #:69
                                             6 Filed:
                                               Filed 11/06/19
                                                      11/06/19 3
                                                               Page
                                                                 of 3.10PageID
                                                                         of 11 PageID
                                                                                #: 22 #: 233

AO 472 (Rev. 11/16) Order of Detention Pending Trial

        u   Lack of significant community or family ties to this district
        u   Significant family or other ties outside the United States
        u   Lack of legal status in the United States
        u   Subject to removal or deportation after serving any period of incarceration
        u   Prior failure to appear in court as ordered
        u   Prior attempt(s) to evade law enforcement
        u   Use of alias(es) or false documents
        u   Background information unknown or unverified
        u   Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:




                                                 Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding.

Date:                 11/06/2019                                   s/KATHLEEN B. BURKE, U.S. Magistrate Judge
                                                                              United States Magistrate Judge




                                                                                                                     Page 3 of 3
      Case 4:19-cr-00264-SDJ-KPJ
              Case: 4:19-mj-01326-KBB
                                   Document
                                       Doc #:69
                                              7 Filed:
                                                Filed 11/06/19
                                                       11/06/19 1
                                                                Page
                                                                  of 1.11PageID
                                                                          of 11 PageID
                                                                                 #: 23 #: 234
AO 94 (Rev. 06/09) Commitment to Another District



                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Ohio

                  United States of America                           )
                             v.                                      )
                                                                     )       Case No. 5:19MJ1326
                                                                     )
                    AUSTIN SEYMOUR                                   )          Charging District’s
                           Defendant                                 )          Case No.    4:19CR264

                                            COMMITMENT TO ANOTHER DISTRICT

          The defendant has been ordered to appear in the                    Eastern       District of     Texas          ,
(if applicable)                                      division. The defendant may need an interpreter for this language:
                                                               .

          The defendant:        ✔ will retain an attorney.
                                u
                                u is requesting court-appointed counsel.

          The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.



Date:             11/06/2019
                                                                                           Judge’s signature

                                                                             KATHLEEN B. BURKE, U.S. Magistrate Judge
                                                                                         Printed name and title
